Judgment unanimously affirmed. Memorandum: Defendant contends that the prosecutor improperly impeached his own witness in violation of CPL 60.35. County Court sustained defendant’s objection to one instance of improper impeachment and instructed the jury to disregard that testimony, thereby alleviating any prejudice to defendant (see, People v Hilts, 221 AD2d 812, 813, lv denied 87 NY2d 922). Defendant failed to preserve for our review the remaining alleged instances of improper impeachment (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Also unpreserved for our review are defendant’s contentions that the court erred in failing to instruct the jury that two prosecution witnesses were accomplices whose testimony had to be corroborated (see, People v Graham, 111 AD2d 831, lv denied 66 NY2d 763) and in permitting the People to introduce evidence of a witness’s prior *943identification of defendant from a photo array (see, People v Kuyal, 100 AD2d 736). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The evidence, viewed in the light most favorable to the -People (see, People v Williams, 84 NY2d 925, 926), is sufficient to support the conviction. (Appeal from Judgment of Cayuga County Court, Corning, J.— Criminal Sale Controlled Substance, 2nd Degree.) Present— Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.